No. 58	                  December 31, 2015	501

             IN THE SUPREME COURT OF THE
                   STATE OF OREGON

                   STATE OF OREGON,
                  acting by and through its
               Department of Transportation,
                   Respondent on Review,
                              v.
              ALDERWOODS (OREGON), INC.,
                   an Oregon corporation,
                  successor by merger with
                Young’s Funeral Home, Inc.,
                   an Oregon corporation,
                    Petitioner on Review,
                             and
                BANK OF AMERICA, N. A.,
                   a national association,
                  as administrative agent,
                          Defendant.
          (CC C085449CV; CA A146317; SC S062766)

   En Banc
   On review from the Court of Appeals.*
   Argued and submitted June 16, 2015.
   Charles F. Hudson, Lane Powell PC, Portland, argued
the cause and filed the brief for petitioner on review. With
him on the brief was Thomas W. Sondag.
   Denise J. Fjordbeck, Assistant Attorney General, Salem,
argued the cause and filed the brief for respondent on review.
With her on the brief were Ellen F. Rosenblum, Attorney
General, and Anna M. Joyce, Solicitor General.
   Jordan R. Silk, Schwabe, Williamson & Wyatt, P.S.,
Portland, filed the brief for amici curiae Central Oregon
Builders Association, Oregonians In Action, and Owners’
Counsel of America.
______________
	   *  Appeal from Washington County Circuit Court, Thomas W. Kohl, Judge.
265 Or App 572, 336 P3d 1047 (2014)
502	                             ODOT v. Alderwoods (Oregon), Inc.

  Brian T. Hodges, Pacific Legal Foundation, Bellevue,
Washington, filed the brief for amici curiae Pacific Legal
Foundation and National Federation of Independent
Business Small Business Legal Center.
   Denis M. Vannier, Deputy City Attorney, Portland, filed
the brief for amicus curiae League of Oregon Cities.
    BALDWIN, J.
   The decision of the Court of Appeals and the judgment of
the circuit court are affirmed.
    Case Summary: As part of a highway improvement project, the state elimi-
nated two driveways that had allowed direct vehicular access from defendant’s
property to an abutting state highway. The state brought a condemnation action
against defendant to acquire any right of access that defendant might have to
the highway. Before trial, the state moved in limine to exclude as irrelevant any
evidence of the diminished value of defendant’s property as a result of the elimi-
nation of the driveways. The trial court granted the motion, defendant appealed,
and the Court of Appeals affirmed by an equally divided court. Held: Because the
state eliminated the driveways for the purpose of maintaining the safe use of the
highway and because defendant retained reasonable access to the highway via
another abutting road, the state’s elimination of the driveways did not constitute
a compensable taking under Article I, section 18, of the Oregon Constitution.
    The decision of the Court of Appeals and the judgment of the circuit court
are affirmed.
Cite as 358 Or 501 (2015)	503

	       BALDWIN, J.
	        As part of a highway improvement project, plain-
tiff, Oregon Department of Transportation (ODOT or the
state), brought this condemnation action against defendant,
Alderwoods (Oregon), Inc., seeking to acquire “[a]ll abutter’s
rights of access, if any,” between defendant’s property and
Highway 99W. The improvement project involved rebuilding
the sidewalk along Highway 99W and eliminating two drive-
ways that previously had allowed direct vehicular access
from defendant’s property to the highway. Defendant’s prop-
erty retained access to the highway, however, by means of
two driveways onto a city street that runs perpendicular to
and intersects the highway. Before trial, the state moved in
limine to exclude as irrelevant evidence of any diminution
in value of defendant’s property as a result of the loss of the
two driveways. The trial court concluded that the elimina-
tion of those driveways had not effected a taking of defen-
dant’s right of access to the highway and granted the state’s
motion. The Court of Appeals, in an equally divided en banc
opinion, affirmed.
	        We allowed review to determine whether the state’s
interference with a property owner’s right of access to an
abutting state highway constitutes a taking for which the
owner is entitled to compensation when the owner retains
reasonable access to the highway via another abutting road.
We answer that question “no” and, for the reasons that fol-
low, affirm the decision of the Court of Appeals.
                    I. BACKGROUND
	       Defendant owns a rectangular parcel of property
near the interchange of Highway 99W and Highway 217
in Tigard. The southern boundary of defendant’s property
abuts Highway 99W. The western boundary of defendant’s
property abuts Warner Avenue, a public road that intersects
Highway 99W at the southwest corner of defendant’s prop-
erty. Before ODOT’s improvement project, Highway 99W
had been accessible from defendant’s property at four points:
two driveways onto Highway 99W, and two driveways onto
Warner Avenue, near the intersection with Highway 99W.
ODOT later initiated a project to improve Highway 99W
504	                    ODOT v. Alderwoods (Oregon), Inc.

that involved, among other things, rebuilding the sidewalk
along Highway 99W and eliminating the two driveways that
had allowed direct vehicular access to the highway from
defendant’s property. The project left intact the two drive-
ways onto Warner Avenue.
	       The following is a diagram of the relevant
intersection:




	        As part of its highway improvement project, the
state brought this condemnation action against defendant to
acquire a temporary construction easement across a portion
of defendant’s property for the purpose of reconstructing the
sidewalk and to acquire any right of access that defendant
might have to Highway 99W. A month later, ODOT sent
defendant a notice of removal of defendant’s approaches to
Highway 99W. The letter informed defendant that ODOT
had no record of a permit for defendant’s driveways, and
that defendant could either apply for a permit or could pro-
vide proof that the existing approaches had been established
before 1949. See OAR 734-051-0040(26) (2008) (defining
“grandfathered approach,” for purposes of exemption from
ODOT’s permitting system, as any legally constructed
approach that existed before 1949).
	     The entire length of defendant’s property that abuts
Highway 99W is less than 750 feet from the interchange of
Cite as 358 Or 501 (2015)	505

Highway 99W and Highway 217, and, under ODOT’s mini-
mum safety standards, an approach to a highway must be
located at least 750 feet from any highway interchange, OAR
734-051-0125 (2008) (Table 5). No approach to Highway
99W therefore would have been permitted from defendant’s
property. In any event, defendant did not respond to ODOT’s
notice, and ODOT reconstructed the sidewalk abutting
defendant’s property without the driveways that previously
had allowed direct vehicular access from the property to
Highway 99W.
	        Before trial in the condemnation action, the state
filed a motion in limine seeking to exclude as irrelevant any
evidence of the diminished value of defendant’s property as a
result of the elimination of the two driveways onto Highway
99W. The state argued that its restriction of defendant’s
access to the highway did not constitute a compensable tak-
ing under Article I, section 18, of the Oregon Constitution,
because the restriction was intended to promote the efficient
and safe use of the highway and because defendant’s property
retained indirect access to the highway via Warner Avenue.
The trial court agreed and granted the state’s motion. The
parties later stipulated that defendant was entitled to an
award of $11,792 as just compensation for the temporary
construction easement over defendant’s land. The stipulation
stated that that amount did “not include any compensation
for the taking of any abutting rights of access claimed by
defendant, the court having granted plaintiff’s motion to
exclude all evidence of such taking.” The trial court there-
after entered judgment, and defendant appealed, assigning
error to the order granting the state’s motion in limine.
	        The Court of Appeals affirmed by an equally divided
court. ODOT v. Alderwoods (Oregon), Inc., 265 Or App 572,
336 P3d 1047 (2014). In a concurring opinion in which four
judges joined, Judge Armstrong held that the trial court had
not erred in granting the state’s motion in limine. Id. at 574
(Armstrong, J., concurring). After reviewing Oregon cases
on the common-law right of access to an abutting road, the
Armstrong concurrence noted that a denial of that right may
constitute a compensable taking under Article I, section 18,
of the Oregon Constitution. Id. at 576. Nevertheless, the con-
currence observed that “it is well established in Oregon that
506	                      ODOT v. Alderwoods (Oregon), Inc.

governmental regulation or modification of a road for road
purposes that denies a landowner access to the road does not
give rise to a compensable taking of the owner’s access right.”
Id. at 577 (emphasis in original; citing Oregon Investment Co.
v. Schrunk, 242 Or 63, 408 P2d 89 (1965); Barrett et al. v.
Union Bridge Co., 117 Or 220, 243 P 93, reh’g den, 117 Or
566, 245 P 308 (1926); Brand v. Multnomah County, 38 Or
79, 60 P 390, aff’d on reh’g, 38 Or 79, 62 P 209 (1900)).
	        The Armstrong concurrence concluded that one
decision of this court could not be reconciled with the above
principles:
   	 “Notwithstanding those decisions holding that a com-
   plete loss of access to a road is not a compensable taking of
   access when the loss is caused by the regulation or modi-
   fication of the road for road purposes, the Supreme Court
   concluded in dictum in State Highway Com. v. Burk et al.,
   200 Or 211, 265 P2d 783 (1954), that the conversion of a
   conventional highway to a limited-access highway, with the
   concomitant loss of access to the highway by abutting land-
   owners, requires the government to condemn the access
   rights of the abutting landowners, because denying the
   owners access to the highway would constitute a compen-
   sable taking of their access right.”
Alderwoods, 265 Or App at 578. In the concurrence’s view,
the dictum in Burk could not be squared with the analysis
that applies to governmental regulations that affect land,
under which a regulation does not constitute a taking unless
it leaves the landowner with no economically viable use of
the land. Id. at 579-80.
	       Ultimately, the Armstrong concurrence concluded
that Schrunk, Barrett, and Brand established the binding
constitutional principle in cases involving abutting rights of
access—i.e., that a denial of access for abutting landowners
to an existing road to promote the efficient and safe use of
the road is not a taking under Article I, section 18. Id. at
582. Applying that principle to this case, the concurrence
concluded that a taking had not occurred. Id. at 582-83.
Rather,
   “as a result of ODOT’s regulatory decision to eliminate the
   curb cuts and driveways to Highway 99W, which resulted
Cite as 358 Or 501 (2015)	507

   in a loss of access to Highway 99W for which compensation
   is not owed, see, e.g., Schrunk, 242 Or at 71, defendant’s
   property does not have access to Highway 99W irrespec-
   tive of whether the state condemned the access. Hence,
   defendant was not entitled to recover damages measured
   by a loss of access that it does not have. It follows that the
   trial court did not err in excluding evidence relevant to that
   measure of damages.”

Alderwoods, 265 Or App at 582-83 (emphases in original).

	        In a separate concurring opinion, Judge Sercombe
concluded that a compensable taking of defendant’s right of
access to Highway 99W had not occurred, because defendant
did not have a property interest in specific, direct access
to the highway that the state could have acquired. Id. at
584 (Sercombe, J., concurring). Judge Sercombe explained
that “the only property interest in street access held by an
abutter at common law is a general, unfixed, right to access
the street. * * * Unless a government takes that entire
interest—both the direct and indirect access—no compensa-
tion is owed under Article I, section 18.” Id. at 587.

	        For similar reasons, Judge Sercombe also concluded
that defendant was not entitled to compensation under ORS
374.035—the statute that grants ODOT the authority to
exercise the power of eminent domain to acquire interests
in real property necessary to establish a throughway.1 Id. at
589-90. Because the state had not sought to deprive defen-
dant of all access to the highway—that is, both the direct
access from defendant’s property frontage and indirect
access from Warner Avenue—Judge Sercombe concluded
that the statutory requirement that the state provide just
compensation to acquire defendant’s right of access did not
apply. Id. at 589-90.

	1
      ORS 374.035 provides, in part:
   	 “(1) The Department of Transportation may, in the name of the state,
   acquire by agreement, donation or exercise of the power of eminent domain,
   fee title to or any interest in any real property, including easements of air,
   view, light and access, which in the opinion or judgment of the department is
   deemed necessary for the construction of any throughway, the establishment
   of any section of an existing state road or highway as a throughway or the
   construction of a service road.”
508	                            ODOT v. Alderwoods (Oregon), Inc.

	        In a dissenting opinion in which five judges joined,
Judge Wollheim concluded that the trial court had erred
in ruling that defendant was not entitled to adduce evi-
dence of damages resulting from the loss of direct access to
Highway 99W. Id. at 592 (Wollheim, J., dissenting). In con-
trast to Judge Sercombe, the dissent described the common-
law right of access to an abutting road as a right of direct
access. Id. at 596. Accordingly, the dissent concluded that,
when the state deprives a landowner of direct access to an
abutting public road, the owner has a statutory entitlement
to adduce evidence of damages resulting from the loss of
that right. Id. at 598-99 (citing ORS 374.035 (providing that
state may acquire access rights by exercise of power of emi-
nent domain for purposes of constructing throughway); ORS
374.055 (requiring that landowner be permitted to adduce
evidence of “[a]ll damages by reason of deprivation of right
of access”)).
                             II. ANALYSIS
	         On review, defendant relies on Article I, section 18,
and various provisions of ORS Chapter 374 to argue that
it is entitled to just compensation for the diminished value
of its property caused by the state’s elimination of the two
driveways onto Highway 99W. Defendant contends that an
owner of property abutting a public road holds an easement
of direct access to the abutting road that may not be extin-
guished without just compensation. In defendant’s view, any
interference with a property owner’s ability to access a pub-
lic road constitutes a taking. To the extent that some indi-
rect access remains, defendant argues that the adequacy of
that remaining access goes to the amount of compensation
owed, rather than to the initial determination of whether a
compensable taking occurred.2
	2
      On review, defendant also challenges the Armstrong concurrence’s con-
clusion that, as a result of ODOT’s regulatory decision to remove defendant’s
unpermitted approaches to Highway 99W, “defendant’s property does not have
access to Highway 99W irrespective of whether the state condemned the access.”
ODOT v. Alderwoods (Oregon), Inc., 265 Or App 572, 582-83, 336 P3d 1047 (2014)
(emphasis omitted). The state concedes, however, that defendant’s approaches
to Highway 99W existed before 1949 and therefore were not subject to cancel-
lation for lack of a permit. See OAR 734-051-0040(26) (2008) (grandfathering
into ODOT’s permit system any legally constructed approach that existed before
1949). The state further concedes that ODOT issued its letter notifying defendant
Cite as 358 Or 501 (2015)	509

	        The state does not dispute that a landowner pos-
sesses some right of access to an abutting public road.
However, the state describes that right of access as a qual-
ified right and contends that an abutting landowner is not
entitled to compensation when access is closed for a legiti-
mate highway purpose and the property remains otherwise
accessible. In the state’s view, “[w]here the state closes par-
ticular access points for safety reasons while other points
of access remain readily available, the state has not taken
anything belonging to the property owner and so no com-
pensation is owed.”
A.  Article I, Section 18
	         Article I, section 18, of the Oregon Constitution pro-
vides, in part: “Private property shall not be taken for public
use * * * without just compensation.” “A ‘taking’ of property
is a shorthand description for an exercise of the govern-
ment’s power of eminent domain, which is the power of the
sovereign to take property for ‘public use’ without the prop-
erty owner’s consent.” Hall v. Dept. of Transportation, 355
Or 503, 510, 326 P3d 1165 (2014). Article I, section 18, limits
the state’s eminent domain power by requiring the state to
pay for the appropriation of vested property rights. Dunn v.
City of Milwaukie, 355 Or 339, 346-47, 328 P3d 1261 (2014).
What constitutes a property interest that qualifies for pro-
tection under Article I, section 18, is defined by Oregon
common law. See Phillips v. Washington Legal Foundation,
524 US 156, 164, 118 S Ct 1925, 141 L Ed 2d 174 (1998)
(“Because the Constitution protects rather than creates
property interests, the existence of a property interest is
determined by reference to existing rules or understand-
ings that stem from an independent source such as state
law.”) (internal quotation marks omitted); DeMendoza v.

of the removal of its unpermitted approaches after it had filed the condemnation
complaint. As defendant points out, the property sought to be taken in this con-
demnation action is valued as of the time that the state filed its complaint. See
Dept. of Trans. v. Lundberg, 312 Or 568, 574 n 6, 825 P2d 641, cert den, 506 US
975 (1992) (“Valuation of property is measured as of the date the condemnation
action is commenced or the date the condemnor enters on and appropriates the
property, whichever first occurs.”). Thus, if any compensation was due, it was due
at the time defendant’s condemnation action was filed, and ODOT’s subsequent
administrative actions are irrelevant. In any event, as we will explain, we deter-
mine that no taking of defendant’s right of access occurred in this case.
510	                             ODOT v. Alderwoods (Oregon), Inc.

Huffman, 334 Or 425, 450-51, 51 P3d 1232 (2002) (no prop-
erty interest “taken” for purposes of Article I, section 18,
because Oregon law did not recognize property interest in
punitive damages award before judgment). Thus, before we
address whether the state’s actions in this case constituted
a taking of defendant’s right of access to the abutting high-
way under Article I, section 18, we first determine whether
Oregon property owners have a property right in a common-
law right of access to public roads, and, if so, the nature and
scope of that right.3
       1.  Common-law right of access
	        Courts and legal scholars have struggled to iden-
tify the precise origin of the common-law right of access
held by a property owner whose land abuts a public road.
As the California Supreme Court once noted, the “origin of
that property right is somewhat obscure but it may be said
generally to have arisen by court decisions declaring that
such right existed and recognizing it.” Bacich v. Board of
Control of California, 23 Cal 2d 343, 350, 144 P2d 818, 823
(1943). In particular, courts and scholars have attributed
the emergence of those access rights to the so-called “New
York elevated railway cases”—Story v. New York Elevated
R. R., 90 NY 122 (1882), and Lahr v. Metropolitan Elevated
Ry., 104 NY 268, 10 NE 528 (1887). The United States
Supreme Court summarized the holdings of those cases as
follows:
    	“The New York Elevated Railway cases * * * hold that
    the construction and maintenance on the street of an ele-
    vated railroad operated by steam, and which was not open
    to the public for purposes of travel and traffic, was a per-
    version of the street from street uses, and imposed upon it
    an additional servitude, which entitled abutting owners to
    damages.

	3
      Ordinarily, if statutory sources of law provide a complete answer to the
legal question before us, we will decide the case on that basis, rather than turn-
ing to constitutional provisions. Rico-Villalobos v. Guisto, 339 Or 197, 205, 118
P3d 246 (2005). As we explain below, however, the statute at issue in this case
does not provide an adequate basis for decision, because that statute does not
grant landowners any substantive rights beyond those protected by Article I, sec-
tion 18. We therefore begin our analysis by addressing defendant’s claim under
Article I, section 18.
Cite as 358 Or 501 (2015)	511

    	   “* * * * *
    	 “* * * It is clear that under the law of New York an owner
    of land abutting on the street has easements of access, light
    and air as against the erection of an elevated roadway by
    or for a private corporation for its own exclusive purposes,
    but that he has no such easements as against the public use
    of the streets or any structures which may be erected upon
    the street to subserve and promote that public use.”
Sauer v. New York, 206 US 536, 545, 547-48, 27 S Ct 686, 51
L Ed 1176 (1907) (internal quotation marks omitted).4
	        Consistently with those cases, Oregon case law has
established that an owner of property abutting a public road
has a common-law right of access to its premises by means
of the abutting road. See, e.g., Schrunk, 242 Or at 69 (abut-
ting proprietor’s right to use public road as means of ingress
and egress is a property right); Burk, 200 Or at 228 (same);
Sweet et al. v. Irrigation Canal Co., 198 Or 166, 190-91, 254
P2d 700, reh’g den, 198 Or 166, 256 P2d 252 (1953) (abutting
property owner has right of access that “is as much property
as the soil within the boundaries of his lot”); Barrett, 117 Or
at 223 (it is “unquestioned” that abutting property owner
has right of access to and from his property by way of public
road); Iron Works v. O. R. & N. Co., 26 Or 224, 228-29, 37 P
1016 (1894) (abutting property owner has right of access that
may not be taken without payment of just compensation).5
	        The nature of an abutting landowner’s common-law
right of access has been described as an easement appur-
tenant to the abutting land. See, e.g., Burk, 200 Or at 228
(so describing an abutting owner’s right of access); see also
Barrett, 117 Or at 223 (“Streets are established to afford

	4
       It is perhaps worth noting, however, that the development of a common-law
right of access was far from inevitable. As Justice Holmes once observed, “If at
the outset the New York courts had decided that apart from statute or express
grant the abutters on a street had only the rights of the public and no private
easement of any kind, it would have been in no way amazing.” Muhlker v. Harlem
Railroad Co., 197 US 544, 572-73, 25 S Ct 522, 49 L Ed 872 (1905) (Holmes, J.,
dissenting).
	5
       In 1951, the legislature altered that common-law right by proscribing the
accrual of any abutting rights of access to state highways “constructed, relocated
or reconstructed after May 12, 1951.” ORS 374.405. The state has not argued,
however, that Highway 99W was constructed after that date or that ORS 374.405
applies to this case.
512	                     ODOT v. Alderwoods (Oregon), Inc.

access, light and air to the property through which they
pass, and the right of access, light and air is appurtenant to
the property adjacent to the street, and is a part and parcel
of it.”); 2 Nichols on Eminent Domain § 5.07[2][c][i], 5-349
(3d ed 2015) (“An owner of land abutting on a street has a
right of access to that street, but does not own the fee of the
street. The owner is in possession of easements of light and
air over the street, as well as easements of view and access.”
(Footnotes omitted.)).
	        Although Oregon case law has not elaborated on
the characteristics of such easements of access, an ease-
ment is generally “[a]n interest in land owned by another
person, consisting in the right to use or control the land,
or an area above or below it, for a specific limited purpose
(such as to cross it for access to a public road).” Black’s Law
Dictionary 622 (10th ed 2014); see also Restatement (Third)
of Property: Servitudes § 1.2 comment d (2000) (“The benefit
of an easement * * * is considered a nonpossessory interest
in land because it generally authorizes limited uses of the
burdened property for a particular purpose. The holder of
the easement * * * is entitled to make only the uses reason-
ably necessary for the specified purpose.”). More specifically,
an easement appurtenant is “[a]n easement created to ben-
efit another tract of land, the use of [the] easement being
incident to the ownership of that other tract.” Black’s at 622;
see also Restatement § 1.5(1) (“ ‘Appurtenant’ means that the
rights or obligations of a servitude are tied to ownership or
occupancy of a particular unit or parcel of land. The right to
enjoyment of an easement * * * that can be held only by the
owner or occupier of a particular unit or parcel, is an appur-
tenant benefit.”).
	        Applying those principles to an abutting property
owner’s right of access, such an easement may be properly
understood to be an interest in land for the benefit of the
abutting landowner and for the specific, limited purpose of
providing access to and from the abutting public road. The
property owner holds that right of access as an incident of
owning the abutting property, and the right passes to any
grantee of the property. 3 Tiffany Real Property § 927, 608
(3d ed 1939); see Holland et al v. Grant County et al, 208 Or
50, 54, 298 P2d 832 (1956) (abutters’ rights of access “arise
Cite as 358 Or 501 (2015)	513

by reason of their ownership of the real property abutting
thereon”); Burk, 200 Or at 228 (“When a conventional high-
way is established, there is attached to the abutting land an
easement of access in, and to, the highway.”); Restatement
§ 5.2 (appurtenant benefit runs to all subsequent owners and
possessors of the benefited property); 3 Nichols on Eminent
Domain § 10.03[5][b] at 10-71 (“The abutters’ easements,
when recognized by the jurisdiction’s substantive law, fol-
low the fee of the land to which they are appurtenant as
the shadow follows the substance and cannot be separated
therefrom.”).

	        Whether state action that interferes with such a
right of access constitutes an unconstitutional taking for
which just compensation is due has proved a more difficult
question. As early as 1907, the United States Supreme Court
observed that “[t]he right of an owner of land abutting on
public highways has been a fruitful source of litigation in
the courts of all the States, and the decisions have been
conflicting, and often in the same State irreconcilable in
principle.” Sauer, 206 US at 548. Nevertheless, the contours
of the right of access have emerged in the context of cases
factually akin to this one, in which a governmental action
interfered with a landowner’s right of access to an abut-
ting road and the question was whether the governmental
interference constituted a taking. Those cases establish
that an abutting owner’s right of access is not an absolute
right. Rather, the right of access held by a property owner
is a qualified right, subject to the public’s right to use and
improve public roads.

	        In two early cases, this court held that changing
the grade of a public road did not constitute a taking within
the meaning of Article I, section 18, even though an abut-
ting owner’s right of access had been impaired as a result.
Barrett, 117 Or at 223-25 (construction and maintenance of
approach to bridge on public road did not constitute taking
under state or federal constitution); Brand, 38 Or at 100-02
(mere change in street grade, lawfully accomplished, “does
not entitle the abutters to compensation for any inconve-
nience that may be entailed thereby”). The court in Brand
explained that,
514	                      ODOT v. Alderwoods (Oregon), Inc.

   “ ‘so long as there is no application of the street to pur-
   poses other than those of a highway, any establishment or
   change of grade made lawfully, and not negligently per-
   formed, does not impose an additional servitude upon the
   street, and hence is not within the constitutional inhibition
   against taking private property without compensation, and
   is not the basis for an action for damages, unless there be
   an express statute to that effect.’ ”
Brand, 38 Or at 100 (quoting Willis v. Winona City, 59 Minn
27, 33-34, 60 NW 814, 815 (1894)); Barrett, 117 Or at 225
(same); see also Iron Works, 26 Or at 228 (noting that abutting
owner “holds his property subject to the power of the proper
legislative authority to control and regulate the use of the
street as an open public highway, and hence any authorized
use thereof, though a new one, gives him no cause of action”).
	        Several decades later, in Schrunk, this court reaf-
firmed the principle that an abutting owner’s right of access
is subject to the government’s interest in regulating the
safe and efficient use of public thoroughfares. In that case,
a city had prohibited direct vehicular access to the plain-
tiffs’ parking lot from a particular street, which the city
had designated as a 24-hour bus loading zone. 242 Or at
65-67. This court noted that “ ‘[t]he rights of abutting pro-
prietors to access to their premises are subservient to the
primary rights of the public to the free use of the streets
for the purposes of travel and incidental purposes.’ ” Id. at
69 (quoting Hickey v. Riley, 177 Or 321, 332, 162 P2d 371
(1945)). Pointing to Barrett and Brand as examples, the
court observed that “[t]he interference with the abutting
owners’ rights of access, held in these cases not to be a ‘tak-
ing,’ was incidental to the carrying out of a legitimate public
purpose.” Id. Applying that principle to the facts of the case,
the court determined that the city’s concern in refusing to
allow a curb cut on the street at issue was “with the public
safety and convenience—with the safety in a heavily con-
gested area of pedestrians, including persons boarding and
departing from buses, and the safe and orderly movement of
automobile traffic.” Id. at 71. Because those were “legitimate
public aims,” and because the plaintiffs retained access
from their property to other abutting streets, the court
concluded that there had been no taking within the mean-
ing of Article I, section 18. Id.
Cite as 358 Or 501 (2015)	515

	         In contrast to those cases, this court has held that
a governmental interference with an abutting owner’s right
of access for “other than legitimate highway purposes” does
constitute a taking. For instance, in Sweet, a private com-
pany maintained an irrigation ditch in a county road that
interfered with the abutting landowners’ right of ingress
and egress to and from their land. 198 Or at 170. This court
concluded that the maintenance of an open ditch along a
public highway was a public nuisance and could not be jus-
tified as a public use for purposes of Article I, section 18. Id.
at 191-92. Rather, “any impairment of [an abutting owner’s
right of access to the highway] or interference with it caused
by the use of the highway for other than legitimate highway
purposes is a taking within the meaning of the constitu-
tion.” Id. at 191.
	        Similarly, in Ail et ux. v. City of Portland, 136 Or
654, 299 P 306 (1931), a city had removed a sidewalk and
planted a strip of grass and shrubs between the street and
the abutting landowners’ property. Id. at 655. The court con-
cluded that the strip of grass and shrubs constituted a nui-
sance that deprived the abutting property owners of access
to the street and so was a taking. Id. at 666-68. The court
explained that “[a]ny structure on a street which is subver-
sive of and repugnant to its use and efficiency as a public
thoroughfare is not a legitimate street use, and imposes a
new servitude on the rights of abutting owners, for which
compensation must be made.” Id. at 663 (emphasis omit-
ted); see also Iron Works, 26 Or at 230-31 (abutting land-
owner entitled to damages for loss of access following pri-
vate corporation’s alteration of street grade for construction
of bridge approach, because deprivation of access was “an
appropriation of a public street to the exclusive use of a pri-
vate corporation”); McQuaid v. Portland & V. R’y Co., 18 Or
237, 255-56, 22 P 899 (1889) (abutting owner could recover
damages for impairment of access caused by construction of
railway in city street, because such use of street was not for
purpose of facilitating public travel).
	       This court’s case law also firmly establishes that an
abutting property owner’s right of access does not ensure
access at the most direct or convenient location. See, e.g.,
Holland, 208 Or at 54 (“[A]n easement of access implies
516	                      ODOT v. Alderwoods (Oregon), Inc.

a reasonable right of ingress and egress from and to the
highway from the property, and not at all points along the
highway.”); Sweet, 198 Or at 201 (“An abutting owner * * *
‘is not necessarily entitled as against the public to access
to his land at all points and it is held that it is sufficient if
he has free and convenient access to his land and improve-
ments thereon even though not at all points where it abuts
upon the highway.’ ”) (quoting Byron K. Elliott & William
F. Elliott, 2 Roads and Streets § 882, 1153 (4th ed 1926));
Morris v. City of Salem et al., 179 Or 666, 673, 174 P2d 192
(1946) (“All that the plaintiff is entitled to beyond the rights
which he shares with the public generally is the right of rea-
sonable access to his property[.]”); see also ODOT v. Hanson,
162 Or App 38, 44, 987 P2d 538 (1999), rev den, 330 Or 252
(2000) (“At common law, any property owner has a right of
access to public thoroughfares. * * * But the right of access is
specific to no particular location and, thus, is subject to reg-
ulation by the state without compensation as long as some
reasonable access remains available.”).
	        Applying that principle, this court has held that
a property owner is not entitled to compensation any time
that governmental action renders the owner’s means of
ingress and egress less convenient. In Holland, for example,
the state built a new bridge and abandoned a portion of a
state highway over the old bridge. 208 Or at 51. This court
held that the landowners whose property abutted the aban-
doned portion of highway were not entitled to compensation,
even though the state’s action required them to access the
highway at a different point. Id. at 54-55. The court rea-
soned that “[t]he plaintiffs have the same means of ingress
and egress from the highway to their property as they have
always enjoyed; they are simply required to travel a little
further to reach these points.” Id.; see also Highway Com. v.
Central Paving Co., 240 Or 71, 74-75, 399 P2d 1019 (1965)
(where landowners’ access to highway by means of grade
crossing over railroad right-of-way was replaced by access to
frontage road, the “inconvenience resulting from travelling
a more circuitous route” was not a deprivation of an interest
in land).
	        Significantly, in Schrunk, this court held that, when
property abuts more than one public road, a deprivation of
Cite as 358 Or 501 (2015)	517

the property owner’s access to one but not all of the abutting
roads does not effect a taking:
   “[W]here the property fronts on more than one street,
   access may be denied, under particular circumstances, at
   one of the streets if adequate means of access remain to the
   owner at the other street or streets. To us this seems a rea-
   sonable exercise of the power of the city to provide for the
   public safety, convenience and welfare under the conditions
   created by modern motorized traffic in a large city.”
242 Or at 72-73.
	        The above cases demonstrate three governing prin-
ciples regarding the common-law right of access of a prop-
erty owner to an abutting public road. First, it is well estab-
lished that a common-law right of access by property owners
attaches to property as an interest in land. Specifically,
an abutting property owner holds an easement of access,
appurtenant to the abutting land, for the limited purpose
of providing a means of ingress and egress to and from
the owner’s property by means of the abutting public road.
Second, the right of access to an abutting road is limited in
scope. An abutting property owner does not have an abso-
lute right to access an abutting road at the most direct or
convenient location. Rather, the owner has a qualified right
that is subject to the government’s interest in regulating the
safe use of public thoroughfares. Third, the owner’s right of
access ensures only reasonable access to and from the own-
er’s property by means of the abutting road. Those three
principles, in combination, reduce to this central proposi-
tion: When governmental action interferes with an abutting
landowner’s right of access for the purpose of ensuring the
safe use of a public road, and the abutting landowner retains
reasonable access to its property, no compensable taking of
the property owner’s right of access occurs.
    2.  Application
	        With those principles in mind, we turn to the issue
presented in this case—namely, whether the trial court
erred in excluding, as irrelevant, evidence of the diminished
value of defendant’s property resulting from the elimination
of the two driveways onto Highway 99W. This court reviews
518	                               ODOT v. Alderwoods (Oregon), Inc.

determinations of relevancy for errors of law. State v. Titus,
328 Or 475, 481, 982 P2d 1133 (1999).
	         As discussed, as an owner of property that abuts
Highway 99W, defendant holds an undifferentiated ease-
ment of access to Highway 99W—that is, defendant’s access
right is not specific to a particular location but rather enti-
tles defendant to reasonable access to its property from the
highway. Schrunk, 242 Or at 71; Central Paving, 240 Or at
74; Holland, 208 Or at 54. Defendant’s right of access, more-
over, is subject to the state’s interest in protecting the safe
use of its highways. Schrunk, 242 Or at 69; Barrett, 117 Or at
223-24; Brand, 38 Or at 100. In this case, the state removed
the two driveways at issue as part of a highway improve-
ment project designed to bring Highway 99W into compli-
ance with ODOT’s minimum safety standards. Defendant
does not dispute that the state’s purpose in eliminating the
two driveways was to protect the safe use of Highway 99W.
Thus, the only conclusion to be reached on this record is that
the state’s interference with defendant’s right of access was
undertaken for that purpose.6
	         The remaining question is whether defendant
retained reasonable access to its property notwithstanding
the elimination of the two driveways. Defendant contends
that the reasonableness of an abutting property owner’s
remaining access is a question of fact to be determined in
light of the highest and best use of the affected property. We
disagree that that question is always one of fact. 7
	6
       We reserve the question of whether a property owner’s right of access is
subject to the state’s interest in highways for purposes other than safety.
	7
        We note that other jurisdictions have split on the issue whether an abutting
landowner retains reasonable access is a question of law or fact. See Roland F.
Chase, Annotation, Abutting Owner’s Right to Damages for Limitation of Access
Caused by Conversion of Conventional Road into Limited-Access Highway, 42 ALR
3d 13 (1972) (“In jurisdictions requiring that a limitation of access resulting from
the conversion of a conventional street or highway into a limited-access facility
must be unreasonable, substantial, or material in order to warrant compensation
to the abutting landowner, there is considerable disagreement as to whether the
issue of reasonableness, substantiality, or materiality is one of law for the court or
one of fact for the jury.” (Footnote omitted.)). Compare People v. Ricciardi, 23 Cal 2d
390, 402-03, 144 P2d 799, 805 (1943) (it is within province of trial court, not jury, to
pass upon question whether landowners’ right of access is substantially impaired;
if so, extent of impairment is for jury to determine), and State ex rel. Department
of Highways v. Linnecke, 86 Nev 257, 260, 468 P2d 8, 10 (1970) (determination
Cite as 358 Or 501 (2015)	519

	        This court has at times decided the question of
whether a compensable taking has occurred as a mat-
ter of law. Recently, this court addressed the issue in an
inverse condemnation case, Coast Range Conifers v. Board of
Forestry, 339 Or 136, 117 P3d 990 (2005). In that case, the
plaintiff contended that its claim that a state wildlife reg-
ulation had effected a taking under the Fifth Amendment
should have been submitted to a jury. Id. at 154. We dis-
agreed, noting that Penn Central Transp. Co. v. New York
City, 438 US 104, 98 S Ct 2646, 57 L Ed 2d 631 (1978)—a
case in which the United States Supreme Court set out a
balancing test to determine whether a governmental regu-
lation is a taking—“makes clear that the question whether
the undisputed historical facts establish that a challenged
regulation effects a taking presents a question of law for the
court.” Id. at 155. Because the plaintiff did not argue that
the historical facts were disputed, we held that it was proper
to determine, as a matter of law, whether the regulation at
issue had effected a taking. Id.
	       In the context of abutting rights of access, this
court also has determined whether a compensable taking
occurred as a matter of law. In Schrunk, this court deter-
mined as a matter of law that the property owners retained
unimpaired access to other abutting streets and that the
city therefore had not taken the owners’ right of access
within the meaning of Article I, section 18. 242 Or at 71
(noting that, although there might be some depreciation
in value of owners’ property or some lessening of owners’
business profits, any such loss was damnum absque injuria).
Likewise, in Holland and Morris, this court decided, as a
matter of law, that the property owners’ rights of access
had not been taken, because reasonable access to the own-
ers’ property remained. Holland, 208 Or at 54-55 (where
removal of bridge required landowner to travel approxi-
mately 3,000 additional feet, landowner’s right of access not
unreasonably impaired); Morris, 179 Or at 673 (installation

whether property owner’s right of access has been substantially impaired must be
reached as matter of law; extent of such impairment must be determined as matter
of fact), with Balog v. State, 177 Neb 826, 837, 131 NW2d 402, 410 (1964) (whether
right of access has been destroyed or substantially impaired is question of fact
which must be determined on particular facts in each case).
520	                             ODOT v. Alderwoods (Oregon), Inc.

of parking meter did not substantially interfere with own-
er’s right of reasonable access to his property). Based on that
case law, we conclude that we can determine as a matter of
law whether the state’s action constituted a taking of defen-
dant’s right of access. We save for another day the question
of whether the reasonableness of remaining access could
present a factual question under circumstances not present
in this case, such as when reasonable minds could disagree
about whether a property owner retains an adequate means
of ingress and egress.8
	        Based on the undisputed facts of this record, we con-
clude that the removal of the driveways in this case did not
constitute a taking. First, as noted, it is uncontested that
the state acted in the exercise of its authority to promote
the safe use of Highway 99W. Second, as described above,
defendant owns a corner lot at the intersection of Highway
99W and Warner Avenue. Even after the state closed the
two driveways on the southern boundary of defendant’s
property, defendant retained unimpaired access to its prop-
erty by means of the two driveways on the western bound-
ary, which connect defendant’s property to Warner Avenue
and then to Highway 99W. Indeed, to access the highway
after ODOT’s highway improvement project, one need only
exit defendant’s property using the driveway onto Warner
Avenue and then travel a short distance to the intersection
with Highway 99W. We conclude, as a matter of law, that
such access is reasonable. See, e.g., Schrunk, 242 Or at 72-73
(where property fronts on more than one road, access may
be denied at one road if adequate means of access remain
to landowner at another abutting road). Defendant did not
	8
      In arguing that the issue of the reasonableness of remaining access is a
question of fact, defendant relies on this court’s statement in Douglas County v.
Briggs, 286 Or 151, 593 P2d 1115 (1979), that “the questions of the highest and
best use of particular property and whether its access to a public road for such
use is adequate and reasonable or has been impaired are not questions of consti-
tutional magnitude or of law but are questions of fact that relate to the question
of value.” Id. at 157. That statement, however, was dictum and not supported by
any authority. Moreover, this court decided that case on statutory grounds and
explicitly declined to reach the issue whether a taking under Article I, section
18, had occurred. Id. at 156. As we explain below, the court in Briggs applied an
inappropriate methodology when it decided the case on purely statutory grounds.
Thus, to the extent that the dictum in Briggs suggested that the constitutional
question of whether a compensable taking of an easement of access has occurred
is always a question of fact, we disavow it.
Cite as 358 Or 501 (2015)	521

adduce facts from which a reasonable factfinder could con-
clude that, in this case, there was a material difference
in the access to Highway 99W from the curb cuts or from
Warner Avenue. Because ODOT eliminated the two drive-
ways at issue for the purpose of maintaining the safe use of
Highway 99W and because defendant retained reasonable
access to Highway 99W via Warner Avenue, the elimination
of the driveways did not constitute a taking of defendant’s
right of access under Article I, section 18.9
	        Defendant relies heavily, as did the Court of Appeals
dissent, on this court’s decision in Burk for the proposition
that the state’s actions in this case constituted a taking.
Burk, however, is factually distinguishable from this case.
In Burk, the state relocated a highway for the purpose of
building a new non-access highway. 200 Or at 219-20. This
court concluded that, because the landowners did not have
any preexisting access to the new highway, no easement of
access had been taken:
    “[T]he statutory provision authorizing compensation for
    rights of access carries with it no implication that an ease-
    ment of access, which never existed before, is created by
    filing an action to condemn a non-access highway, and
    then, eo instanti, extinguished by the bringing of the same
    action. The constitution requires compensation for the tak-
    ing of an easement only if there is an easement to take. If
    there was none, then the statute which authorizes compen-
    sation for such easements does not apply.”
Id. at 229, 235.10 This court thus held that no taking of a
right of access occurs when a new non-access highway is
established by condemnation. Id. at 235.
	9
       We note that, of the three Court of Appeals opinions in this case, our rea-
soning most closely aligns with that of Judge Sercombe’s concurring opinion,
Alderwoods, 265 Or App at 584-92 (Sercombe, J., concurring). We disagree with
the Court of Appeals dissent that, in the circumstances presented here, the prop-
erty owner had an unqualified right of “direct access” to Highway 99W. Id. at 596
(Wollheim, J., dissenting). Rather, as discussed above, the common-law right of
access is an undifferentiated easement of access, and, in the circumstances pre-
sented here, no taking occurred.
	10
        The statute at issue in Burk was OCLA § 100-116, a predecessor statute of
ORS 374.035, which authorized the state to bring an action
    “for the condemnation of such interests as such owner or owners may have
    in said real property, including any and all right of access if the real prop-
    erty to be acquired is for right of way purposes, and for determining the
522	                              ODOT v. Alderwoods (Oregon), Inc.

	        Defendant contends, however, that Burk stands for
the proposition that “compensation is always owed when
abutting rights exist and are extinguished, whether by rea-
son of conversion to a limited access highway or any other
denial of access.” In particular, defendant relies on the fol-
lowing statement in Burk: “When a conventional highway
is established, there is attached to the abutting land an
easement of access in, and to, the highway. Such easement
is a property right which cannot be extinguished without
compensation.” Id. at 228. We do not perceive any tension,
however, between that statement and our decision today.
As explained above, we agree that an abutting landowner
holds an easement of access that cannot be taken without
just compensation. But that easement is not absolute; it
is qualified in scope. Under the facts of this case, we con-
clude that the state did not “take,” within the meaning of
Article I, section 18, defendant’s right of access when it
eliminated two out of the four driveways onto defendant’s
property. Consequently, the trial court did not err when it
excluded as irrelevant any evidence of the diminished value
of defendant’s property as a result of the elimination of
those driveways.
B.  ORS 374.035
	        Having concluded that the state’s elimination of
defendant’s driveways onto Highway 99W did not consti-
tute a compensable taking within the meaning of Article I,
section 18, we address defendant’s statutory argument.
Defendant contends that certain Oregon statutes relating
to the establishment of throughways11 protect an abutting
landowner’s right of access. In particular, defendant relies
on ORS 374.035 for the proposition that property owners

    compensation to be paid therefor, and the damages, if any there be, for the
    taking thereof.”
200 Or at 227 (internal quotation marks omitted). As discussed below, we con-
clude that ORS 374.035 does not provide a remedy beyond that available under
Article I, section 18, and therefore does not alter our holding that defendant is not
entitled to compensation.
	11
        A “throughway” is defined in the statutory scheme as “a highway or street
especially designed for through traffic, over, from or to which owners or occu-
pants of abutting land or other persons have no easement of access or only a lim-
ited easement of access, light, air or view, by reason of the fact that their property
abuts upon the throughway or for any other reason.” ORS 374.010.
Cite as 358 Or 501 (2015)	523

must be compensated when the state takes a right of access
to an abutting highway in the course of constructing a
throughway.12
	          ORS 374.035 provides, in part:
    	 “(1)  The Department of Transportation may, in the
    name of the state, acquire by agreement, donation or exer-
    cise of the power of eminent domain, fee title to or any
    interest in any real property, including easements of air,
    view, light and access, which in the opinion or judgment of
    the department is deemed necessary for the construction
    of any throughway, the establishment of any section of an
    existing state road or highway as a throughway or the con-
    struction of a service road.”
	        Defendant argues that ORS 374.035 requires that
property owners be compensated when the state takes
access rights in the course of constructing or improving a
throughway. In defendant’s view, ORS 374.035 is a “leg-
islative mandate” that rights of access to abutting high-
ways be protected. Defendant primarily relies for sup-
port on this court’s decision in Douglas County v. Briggs,
286 Or 151, 593 P2d 1115 (1979). In that case, this court
interpreted ORS 374.42013 —a provision similar to ORS
374.035 relating to the conversion of county roads into
throughways—to require counties to pay property own-
ers for the taking of their rights of access to an abutting
county road. 286 Or at 156. In defendant’s view, because
ORS 374.035 and ORS 374.420 have nearly identical
texts, the analysis in Briggs resolves the issue here in
defendant’s favor.
	       Defendant’s argument that it is entitled to compen-
sation under ORS 374.035, however, depends on the prem-
ise that that statute grants property owners substantive
rights beyond those protected by Article I, section 18. We
	12
       The state does not dispute that it brought this action as part of an effort to
improve and maintain the use of Highway 99W as a throughway.
	13
       ORS 374.420 provides, in part:
   	    “(1)  The county court or board of county commissioners may acquire by
   purchase, agreement, donation or exercise of the power of eminent domain,
   fee title or any interest in real property, including easements of air, view,
   light and access, which is necessary for the construction of a throughway or
   the establishment of a section of an existing county road as a throughway.”
524	                    ODOT v. Alderwoods (Oregon), Inc.

disagree. ORS 374.035 is, fundamentally, a procedural stat-
ute. The statute provides a procedure by which the state,
in the course of establishing a throughway, may condemn
a landowner’s access right to an abutting state highway.
Nothing in the statutory text suggests that, by providing
such a procedure, the legislature intended to alter the com-
mon law of eminent domain or to create a remedy to which a
landowner is not entitled under Article I, section 18. Rather,
given the legislature’s reference to eminent domain, the
legislature likely intended a landowner’s rights under ORS
374.035 and under Article I, section 18, to be coextensive.
Cf. Deupree v. ODOT, 173 Or App 623, 629-30, 22 P3d 773
(2001) (“[N]othing in [the language of ORS 105.755, which
provides compensation to abutting landowners for damages
resulting from changing the grade of a public road] sug-
gests that the legislature intended to create a remedy for
a harm for which a person is not entitled to just compen-
sation under Article I, section 18. Because the statute is
framed in terms familiar to the law of eminent domain, it
suggests precisely the opposite inference.”). Accordingly, in
the absence of any developed argument by defendant, we
decline to interpret ORS 374.035 to grant new substantive
rights not protected by Article I, section 18. Therefore, just
as we have concluded that defendant is not entitled to com-
pensation under Article I, section 18, we further conclude
that defendant is not entitled to compensation under ORS
374.035.
	         Defendant’s reliance on Briggs does not persuade
us to the contrary. In Briggs, this court concluded that the
affected property owners were entitled to compensation
under ORS 374.420, based on the legislative history of that
statute. 286 Or at 154-56. Although no similar legislative
history for ORS 374.035 exists, defendant contends, based
on the similarity in text between ORS 374.420 and ORS
374.035, that the legislative history of ORS 374.420 should
inform our interpretation of ORS 374.035. ORS 374.420,
however, was enacted nearly two decades after ORS 374.035,
and defendant has not persuasively argued why the intent of
the 1965 legislature in enacting ORS 374.420 should bear on
the intent of the 1947 legislature in enacting ORS 374.035.
See, e.g., Halperin v. Pitts, 352 Or 482, 490, 287 P3d 1069
Cite as 358 Or 501 (2015)	525

(2012) (later-enacted statutes are not context for what the
legislature intended an earlier-enacted statute to mean).14
	        Perhaps more important than any difference
between ORS 374.035 and ORS 374.420, however, is the fact
that the court in Briggs expressly declined to reach the issue
of whether the property owners were entitled to compensa-
tion under Article I, section 18, stating:
    “Constitutional issues should not be decided when there
    is an adequate statutory basis for decision. Therefore, we
    take no position one way or the other whether Article I, sec-
    tion 18, of the Oregon Constitution mandates payment for
    loss of rights of access in a situation like the present.”
286 Or at 156 (footnote omitted). As a result, the court did
not address the dispositive issue in this case—whether the
construction or improvement of the throughway had deprived
the property owners of all reasonable access to their prop-
erty and thus constituted a compensable taking.
	         Unfortunately, the court’s rationale in Briggs for
reaching the statutory issue without deciding the consti-
tutional issue was opaque. After recounting the legislative
history of ORS 374.420, the court stated in a conclusory
fashion, “There can be no doubt about the legislative intent
in view of the above comments. We hold that ORS 374.420
requires the county to pay property owners for the loss of
their rights of access when an established county road adja-
cent thereto is made into a throughway.” Briggs, 286 Or at
156. The court did not analyze, however, what constitutes a
“loss” of a property owner’s right of access. In our view, the
determination that ORS 374.420 requires a county to pay
for the loss of a landowner’s right of access should not have
ended the inquiry. Rather, as discussed above, whether a

	14
       The legislative history that the court relied on in Briggs reinforces our
view that the statutory scheme relating to the construction of throughways was
not intended to create new substantive rights with respect to what constitutes a
compensable taking. If anything, that legislative history suggests that the 1965
legislature intended to codify abutting landowners’ constitutional rights under
Article I, section 18. See Briggs, 286 Or at 154 (quoting House Floor debate on HB
1067, Jan 28, 1965, Tape 4, Side 1, in which Representative Skelton expressed
concern that prior version of bill “ ‘may take from some property owners an
important vested right of access without condemnation. And if it does this, then I
suggest that it is in contravention of the constitution.’ ”).
526	                    ODOT v. Alderwoods (Oregon), Inc.

right of access has been “lost” necessarily requires a deter-
mination, under Article I, section 18, as to whether a com-
pensable taking has occurred. The court in Briggs therefore
appears to have misapplied the principle of constitutional
avoidance. Although generally we will not decide constitu-
tional issues when there is an adequate statutory basis for
decision, neither ORS 374.035 nor ORS 374.420 provides
an adequate basis for deciding the question whether a com-
pensable taking has occurred. Both statutes are procedural
in nature and do not grant substantive rights to property
owners. Accordingly, to the extent that Briggs suggested
that those statutes provide a more extensive remedy than
Article I, section 18, we disavow that portion of the opinion.
                    III. CONCLUSION
	         Although we agree with defendant that it holds
a right of access to Highway 99W that may not be taken
without just compensation, we disagree that the state’s
actions in this case constituted a compensable taking. As
discussed above, a governing body may—without effecting
a taking—restrict an abutting landowner’s right of access
for the purpose of protecting the safety of public roads, so
long as reasonable access to the abutting property remains.
In this case, we conclude that the state did not substan-
tially interfere with defendant’s access to Highway 99W,
because defendant retains reasonable access to the highway
by means of the immediately adjacent Warner Avenue. The
state’s elimination of the two driveways at issue in this case
did not constitute a taking, and defendant is not entitled to
compensation under Article I, section 18—or, by extension,
under ORS 374.035—for the loss of a more direct entryway
onto Highway 99W. Accordingly, the trial court did not err
in granting the state’s motion in limine to exclude evidence
of the diminished value of defendant’s property as a result of
ODOT’s actions.
	       The decision of the Court of Appeals and the judg-
ment of the circuit court are affirmed.